Exhibit 10.1

 

RENEWAL OF LOTTERY GAMING FACILITY MANAGEMENT CONTRACT

(Pursuant to the Kansas Expanded Lottery Act)

 

This RENEWAL OF LOTTERY GAMING FACILITY MANAGEMENT CONTRACT (“Agreement”) is for
the management of a Lottery Gaming Facility, the business of which will be owned
and operated by the Kansas Lottery, located in the Southwest Kansas Gaming Zone
(“Southwest Zone”).

 

This Agreement is between the Kansas Lottery, which is acting on behalf of the
State of Kansas in accordance with the Kansas Expanded Lottery Act, K.S.A.
74-8733 through 74-8773 and amendments thereto, and Butler National Service
Corporation (“BNSC”) and BHCMC, LLC (“BHCMC”). BNSC and BHCMC shall be
individually and collectively referred to as “Manager”, and Kansas Lottery, BNSC
and BHCMC shall be collectively referred to as the “Parties”.

 

NOW THEREFORE, in consideration for the mutual promises and covenants between
the parties, it is agreed that:

 

Certain Defined Terms. The capitalized terms listed below will have the
following meanings. Any other capitalized terms not specifically defined in this
Agreement will have the meanings attributed to them in the Kansas Lottery Act,
the Kansas Expanded Lottery Act, or the rules and regulations implementing those
Acts, as the case may be, and as amended from time to time.

 

 

a)

“Ancillary Lottery Gaming Facility Operations” means additional non-lottery
facility game products and services not owned and operated by the state which
may be included in the overall development associated with the Lottery Gaming
Facility. Such operations may include, but are not limited to, restaurants,
hotels, motels, museums or entertainment facilities.

 

 

b)

“Application for Lottery Gaming Facility Manager” means the competitive proposal
and all attachments submitted to the Kansas Lottery by Manager under the Kansas
Expanded Lottery Act for the privilege of being designated the Lottery Gaming
Facility Manager in the Southwest gaming zone.

 

 

c)

“Business Plan” means the document prepared by Manager and approved by the
Executive Director, at least annually, setting out the management activities.

 

 

d)

“Commencement Date” means December 15, 2024.

 

 

e)

“Commission” means the Kansas Lottery Commission.

 

 

f)

“Effective Date” means December 15, 2019.

 

 

g)

“Electronic Gaming Machine” means any electronic, electromechanical, video or
computerized device, contrivance or machine authorized by the Kansas Lottery
which, upon insertion of cash, tokens, electronic cards or any consideration, is
available to play, operate or simulate the play of a game authorized by the
Kansas Lottery pursuant to the Kansas Expanded Lottery Act, including, but not
limited to, bingo, poker, blackjack, keno and slot machines, and which may
deliver or entitle the Player operating the machine to receive cash, tokens,
merchandise or credits that may be redeemed for cash. Electronic Gaming Machines
may use bill validators and may be single-position reel-type, single or
multi-game video and single-position multi-game video electronic game,
including, but not limited to, poker, blackjack and slot machines. Electronic
Gaming Machines are one type of Lottery Facility Games.

 

 

h)

“Executive Director” means the executive director of the Kansas Lottery.

 

 

i)

“Fiscal Year” means the accounting year established for the Lottery Gaming
Facility, which is currently from May 1 through April 30, and includes any
partial (short) year.

 

 

j)

“Gray Machine” means any mechanical, electro-mechanical or electronic device,
available to the public for play that is capable of being used for gambling,
that is: (1) not authorized by the Kansas Lottery; (2) not linked to the lottery
central computer system as required by the Kansas Expanded Lottery Act; or (3)
capable of simulating a game played on an Electronic Gaming Machine or any
similar gambling game authorized pursuant to the Kansas Expanded Lottery Act.

 

 

k)

“Kansas Expanded Lottery Act” or “KELA” means the provisions contained in K.S.A.
Supp. 74-8733 through 74-8773 and amendments thereto which are or may become
effective during the term of this Agreement.

 

 

l)

“Kansas Lottery” means the state agency created by the Kansas Lottery Act,
K.S.A. 74-8701, et seq., as amended, to operate a lottery or lotteries pursuant
to the Kansas Lottery Act or KELA.

 

 

m)

“Lottery Facility Games” means any Electronic Gaming Machines and any other
games authorized, as of January 1, 2007, to be conducted or operated at a tribal
gaming facility, as defined in K.S.A. 74-9802 and amendments thereto, located
within the State of Kansas’ boundaries and are owned and operated by the Kansas
Lottery.

 

 

n)

“Lottery Gaming Enterprise” means the entertainment enterprise and all
facilities and operations associated therewith, including the Boot Hill Lottery
Gaming Facility and Ancillary Lottery Gaming Facility Operations, as currently
in existence and as may be further developed in Dodge City, Kansas known as the
Boot Hill Casino and Resort

 

 

o)

“Lottery Gaming Facility” means that portion of the building used for the
purposes of operating, managing and maintaining Lottery Facility Games, as
depicted on the floor plan regularly updated by Manager and submitted to the
Kansas Lottery as provided in paragraph 17 of this Agreement.

 

 

p)

“Lottery Gaming Facility Revenues” means the total revenues from the play of
Lottery Facility Games operated at the Lottery Gaming Facility after all related
Prizes are paid. This term does not include (i) money generated from Ancillary
Lottery Gaming Facility Operations (in which the Kansas Lottery has no financial
interest) even if the revenue is generated within the Lottery Gaming Facility or
(ii) Promotional Credit(s).

 

 

q)

“Player” means a person who: (1) takes part in a Lottery Facility Game by paying
consideration or using Promotional Credit for the chance of winning a Prize; and
(2) is lawfully eligible to play a Lottery Facility Game under the Kansas
Expanded Lottery Act or applicable rules and regulations.

 

 

r)

“Progressive Electronic Game” means a game played on one or more Electronic
Gaming Machines for which at least one payoff increases uniformly as the game is
played and the Prize is determined by application of a formula to the income of
independent, local, or interlinked Electronic Gaming Machines.

 

 

s)

“Promotional Credit” means any non-cashable credit, coupon or voucher redeemable
by a Player at a Lottery Gaming Facility for use in playing Lottery Facility
Games that is provided to a Player by Manager on a discretionary basis for
purposes of promoting the Lottery Gaming Facility in accordance with a
promotional program approved by the Executive Director.

 

 

t)

“Promotional Item” means any non-cash, complimentary service or discount
provided to a Player by Manager on a discretionary basis for purposes of
promoting the Lottery Gaming Facility in accordance with a promotional program
approved by the Executive Director.

 

 

u)

“Prize” means any money, cash, tokens, merchandise, or credits redeemable for
cash or play in a Lottery Facility Game that a Player may be entitled to as an
award for playing a Lottery Facility Game under the rules of that game. For any
Electronic Gaming Machines offering progressive winnings to a Player based on
the use of Electronic Gaming Machines in a Progressive Electronic Game, “Prize”
also includes a percentage of every wager played on a Progressive Electronic
Game that is contributed to a growing jackpot amount to a successful Player as
an award for playing an Electronic Gaming Machine under the rules of that
Progressive Electronic Game, but does not include the reset amount. “Prize” does
not include any administrative fees or other expenses associated with an
Electronic Gaming Machine’s acquisition, operation, maintenance or replacement
that are not payable to a winning Player.

 

 

Date Agreement Becomes Binding. This Agreement will becomes binding and
enforceable on the date it is executed by all of the Parties hereto, and
effective on the Effective Date.

 

Term of Agreement. This Agreement will terminate fifteen (15) years after the
Commencement Date or by operation of law, unless this Agreement is terminated
earlier, renegotiated, or renewed, in accordance with the terms of the Kansas
Expanded Lottery Act and amendments thereto.

 

Renewal Commencement Date. The Commencement Date is December 15, 2024. This
deadline will be extended by the number of days determined by the Executive
Director that Manager is unable to perform its responsibilities under this
Agreement due to:

 

 

a)

Court order restricting the authority of the Commission or the Kansas Lottery to
own and operate Lottery Facility Games at the Lottery Gaming Facility under the
Kansas Expanded Lottery Act or under this Agreement, or enjoining Manager from
performing under this Agreement;

 

 

b)

Any force majeure cause as provided in Paragraph 63; or

 

 

c)

Any other reason determined by the Executive Director in his sole discretion
that adversely impacted Manager’s ability to perform.

 

Paragraph intentionally deleted.

 

Manager’s Representations and Warranties. Manager represents and warrants to the
Kansas Lottery as follows:

 

 

a)

Manager is a corporation, duly organized, validly existing and in good standing
under the laws of the State of Kansas, and is duly qualified to do business as
such in Kansas.

 

 

b)

Manager has full power, authority, and legal right to perform and observe the
provisions in this Agreement, the requirements imposed by the Kansas Expanded
Lottery Act, the rules and regulations imposed by the Commission, and the rules
and regulations imposed by the Kansas Racing and Gaming Commission.

 

 

c)

Subject to the condition that all approvals required by the Kansas Expanded
Lottery Act are obtained, this Agreement constitutes a valid and binding
obligation of Manager that is fully enforceable in accordance with its terms,
and does not constitute a breach of, or default under, any other agreement to
which Manager is a party or any of its assets are bound or affected.

 

 

d)

During this Agreement’s term, Manager will, at its own expense, keep in full
force and effect its legal existence, rights and franchises required in order
for it to observe all of this Agreement’s terms and conditions. Upon receiving
any information or notice contrary to the representations contained in this
subsection during this Agreement’s term, Manager must immediately notify the
Executive Director in writing with full details regarding the same.

 

 

e)

Manager has acquired a lease of or full title or the ability acquire fee title
to the premises on which the Lottery Gaming Facility is located, free and clear
of any liens, encumbrances, covenants, charges, burdens or claims, except (i)
those which do not materially and adversely affect the use by Manager of the
premises as a Lottery Gaming Enterprise, and (ii) any secured liens directly
related to the Lottery Gaming Enterprise, which will be disclosed to the
Executive Director concurrently with Manager’s acquisition of the property or
for which the Executive Director’s prior approval has been obtained.

 

 

f)

The Lottery Gaming Enterprise and the operations thereof at all times will
conform in all material respects with all applicable zoning, planning, building,
licensing, and environmental laws and regulations of governmental authorities
(federal, state, or local) having jurisdiction over the Lottery Gaming
Enterprise, including any amendments to such laws or regulations occurring after
this Agreement’s execution. Such laws include, but are not limited to, the
federal Money Laundering Control Act of 1986, the Bank Secrecy Act of 1970, and
the USA Patriot Act of 2001, and amendments thereto. The Manager shall defend,
indemnify and hold the Kansas Lottery and the State of Kansas and all employees
of the Kansas Lottery and the State of Kansas harmless from any liability or
expenses resulting from any failure by the Manager to comply with the provisions
of this subsection (f).

 

 

g)

There is no action, suit, proceeding, inquiry or investigation, at law or in
equity, before or by any court, public board or body pending or, to the
knowledge of the Manager, threatened against or affecting the Manager or its
principals, and in which an adverse result would in any way diminish or
adversely impact the Manager’s ability to fulfill its obligations under this
Agreement. No revenue bonds, state tax abatement, local tax abatement, tax
increment financing or similar financing has or will be used to finance or apply
to any part of Manager’s Lottery Gaming Enterprise except as may be permitted
under Kansas law.

 

 

h)

The Lottery Gaming Enterprise will comply in all material respects with all
environmental laws and regulations, and, except in material compliance with
environmental laws and regulations agrees that to the best of its knowledge (1)
that no pollutants, contaminants, solid wastes, or toxic or hazardous substances
will be stored, treated, generated, disposed of, or allowed to exist at the
Lottery Gaming Facility or the location of any related Ancillary Lottery Gaming
Facility Operations, except in compliance with all applicable laws; (2) Manager
will take all reasonable and prudent steps to prevent an unlawful release of
hazardous substances onto the Lottery Gaming Facility or the location of any
related Ancillary Lottery Gaming Facility Operations or onto any other property;
(3) that no asbestos will be incorporated into or disposed of on the Lottery
Gaming Facility or the location of any related Ancillary Lottery Gaming Facility
Operations; (4) that no underground storage tanks will be located on the Lottery
Gaming Facility or the location of any related Ancillary Lottery Gaming Facility
Operations, except as approved by the Executive Director; and (5) that no
investigation, order, agreement, notice, demand or settlement with respect to
any of the above is threatened, anticipated, or in existence with respect to the
Lottery Gaming Facility or the location of any related Ancillary Lottery Gaming
Facility Operations. Upon receiving any information or notice contrary to the
representations contained in this subsection, Manager must immediately notify
the Executive Director in writing with full details regarding the same. Manager
and its principals have executed the Environmental Compliance Agreement attached
hereto as Exhibit A. Manager incorporates Exhibit A by this reference and
reaffirms each of the representations and obligations set forth therein as of
the Commencement Date of this Agreement and agrees that its liability is
extended and will survive for a period of three (3) years following the
termination or expiration of this Agreement. Manager shall defend, indemnify and
hold the Kansas Lottery and the State of Kansas harmless from any liability or
expenses resulting from any failure by Manager to comply with the provisions of
this subsection (h).

 

 

i)

Manager will provide to the Executive Director a certificate or certificates of
insurance containing all of the insurance provision requirements provided in
this Agreement as follows: The same risks and coverage related to the Lottery
Gaming Facility Management Contract as Manager is required to have by contract
at the time of signing this Agreement Each insurance policy obtained by Manager
to comply with the insurance provision requirements must provide that if the
insurance is canceled for any reason whatsoever, or the same is allowed to lapse
or expire, or there be any reduction in amount, or any material change is made
in the coverage, such cancellation, lapse, expiration, reduction or change shall
not be effective as to the Kansas Lottery or the State of Kansas until at least
thirty (30) days after receipt by the Executive Director of written notice by
the insurer of such cancellation, lapse, expiration, reduction or change.

 

 

j)

Manager will comply with all requirements imposed by the Kansas Racing and
Gaming Commission now or in the future for the oversight of all operations at
the Lottery Gaming Facility including, but not limited to: oversight of internal
controls; adherence to technical standards adopted by the Kansas Racing and
Gaming Commission; oversight of security; performance of background
investigations; determinations of qualifications and any required
certifications, credentialing or licensing of Manager’s officers, directors,
board members, employees, contractors and agents; auditing of Lottery Gaming
Facility Revenues; maintenance and integrity of all Lottery Facility Games
approved by the Executive Director for play at the Lottery Gaming Facility;
maintenance of facility exclusion lists; player tracking, rewards, clubs,
coupons or other incentive programs; oversight of progressive payout systems and
programs; oversight of unclaimed winnings; or oversight of lost patron monies.
Manager understands and agrees that failure to adhere to the Kansas Racing and
Gaming Commission’s rules, regulations, or technical standards may result in the
imposition of fines, or other sanctions or penalties against Manager. Upon
receiving any information or notice claiming a violation of any requirement of
the Kansas Racing and Gaming Commission or any other governmental entity with
jurisdiction over gaming-related activities after the Effective Date, Manager
must immediately notify the Executive Director in writing with full details
regarding the same.

 

 

k)

Manager, at a minimum, meets the following criteria: (1) has sufficient access
to financial resources to support the activities required of it by this
Agreement and the Kansas Expanded Lottery Act; (2) is current in filing all
applicable tax returns and in payment of all taxes, interest and penalties owed
to the state of Kansas and any taxing subdivisions where the Manager is located
in the state of Kansas, excluding items under formal appeal pursuant to
applicable statutes; and (3) Manager or its principals, affiliates or officers
have at least three consecutive years’ experience in the management of gaming
which would be class III gaming, as defined in K.S.A. 46-2301, and amendments
thereto, operated pursuant to state or federal law.

 

 

l)

Manager will comply with all applicable rules and regulations imposed now, or in
the future, by the Kansas Lottery.

 

 

m)

Except as may be authorized by applicable law and confirmed in writing by the
Executive Director, Manager will not own, lease, license, or control the rights
to: (1) any software, hardware, computer chip, EPROMS (erasable, programmable,
read-only memory), flash drives, CD-ROM or other computerized device required to
operate the games available for play on the Lottery Facility Games, (2) any
software, hardware, computer chip, EPROMS (erasable, programmable, read-only
memory), flash drives, CD-ROM or other computerized device containing
information regarding or affecting an Lottery Facility Game’s chance of winning,
awarding of Prizes, or setting the consideration paid by a Player, such as the
random number generator or payout tables; (3) any CPUs or other electronic
components involved in the operation and calculation or display of game play
(e.g., game controller electronics and components housing the game or system
firmware program storage media or EPROMS); or (4) any communication controller
electronics, and components housing the communication control program that is
used for communicating financial data, program information and security events
to the central computer authorized by the Executive Director for purposes of
security, real-time monitoring and auditing, as well as ticket validation and
any other system used that affects the integrity of the Lottery Facility Games
made available at the Lottery Gaming Facility.

 

 

n)

Manager acknowledges and agrees the State of Kansas, acting through the
Commission and the Kansas Lottery, pursuant to their statutory authority, has
the sole right to own, lease and operate the Lottery Facility Games placed at
the Lottery Gaming Facility and has the full, complete and ultimate ownership
and operational control of the gaming operation of the Lottery Gaming Facility.
Manager further acknowledges and agrees the Lottery explicitly retains the power
to overrule any action of Manager affecting the gaming operation without prior
notice and the Lottery retains full control over all decisions concerning
Lottery Gaming Facility Games. No Gray Machines will be permitted at the Lottery
Gaming Facility.

 

 

o)

Manager, on behalf of the Kansas Lottery, will be responsible at all times for
processing payment of all Prizes and matters relating thereto, including the
withholding of income taxes and reporting of Prizes in accordance with all
applicable laws and regulations.

 

 

p)

Manager has a resolution of endorsement from the city commission where the
Lottery Gaming Facility will be located, which is attached as Exhibit B which is
incorporated herein by this reference.

 

 

q)

The undersigned is duly authorized to execute and deliver this Agreement on
behalf of Manager.

 

The Kansas Lottery’s Representations and Warranties. The Kansas Lottery
represents and warrants to Manager as follows:

 

 

a)

The Kansas Lottery is duly established under the Kansas Lottery Act and the
Kansas Expanded Lottery Act, and has the power to enter into the transactions
contemplated by this Agreement and to carry out its obligations. Based upon the
representations of Manager as to the utilization of the Lottery Gaming Facility,
the Kansas Lottery has the authority to take the actions contemplated by
applicable statute.

 

 

b)

The Executive Director is duly authorized to execute and deliver this Agreement.

 

 

c)

Neither the execution and delivery of this Agreement, the consummation of the
transactions contemplated hereby, nor the fulfillment of or compliance with the
provisions of this Agreement will conflict with or result in a breach of any of
the terms, conditions or provisions of any other contract to which the
Commission or Kansas Lottery is a party or by which either is bound, or will
constitute default under any of the foregoing.

 

Kansas Expanded Lottery Act Litigation. Manager acknowledges it enters into this
Agreement with the understanding that the Kansas Expanded Lottery Act’s
constitutionality under the Kansas Constitution, and/or the implementation of
that Act by the Kansas Lottery or the Commission, may come under review by
courts of competent jurisdiction from time to time during this Agreement’s term.
The Kansas Lottery makes no warranty or representation, either express or
implied, regarding the Kansas Expanded Lottery Act’s constitutionality or
validity, or the implementation pursuant thereto. Manager agrees it will proceed
with its responsibilities under this Agreement at its own risk as to the Kansas
Expanded Lottery Act’s validity, or the validity of the implementation of that
Act by any state agency; except that nothing in this sentence will be
interpreted to restrict or to be prejudicial to any right Manager may have
through litigation or other legal means to seek repayment of Manager’s privilege
fee if the Kansas Expanded Lottery Act is declared unconstitutional. At the time
of the execution of this Agreement, anything contained in this Agreement
notwithstanding, the parties mutually represent and warrant, to the knowledge of
either party, that there is no action, suit, proceeding, at law or in equity,
before or by any court, public board or body, naming the Kansas Lottery as a
party, arising out of or in connection with the Kansas Expanded Lottery Act.

 

Paragraph intentionally deleted.

 

Conditions Precedent to Continued Operation of Lottery Gaming Facility. In order
to allow continued operation of the Lottery Gaming Facility, Manager must:

 

 

a)

Be in compliance with all statutory requirements imposed by the Kansas Expanded
Lottery Act, as amended, for placing Lottery Facility Games at the Lottery
Gaming Facility.

 

 

b)

Be in compliance with all rules and regulations, written policies, or written
standards imposed by the Kansas Lottery Commission for placing Lottery Facility
Games at the Lottery Gaming Facility.

 

 

c)

Be in compliance with all rules and regulations, licensing requirements, written
policies, or written standards imposed by the Kansas Racing and Gaming
Commission for placing Lottery Facility Games at the Lottery Gaming Facility.

 

 

d)

Have in an operational condition Manager’s portion of the central communication
system specified by the Executive Director for the purposes of security,
monitoring and auditing of Electronic Gaming Machines placed at the Lottery
Gaming Facility.

 

Paragraph intentionally deleted.

 

Ancillary Lottery Gaming Facility Operations. At the same time that Manager and
the Executive Director develop a proposed Business Plan for the Lottery Gaming
Facility, Manager separately will provide the Executive Director with Manager’s
anticipated changes to any Lottery Gaming Facilities Operations. Manager agrees
not to conduct any Ancillary Lottery Gaming Facility Operations that the
Executive Director determines in his sole discretion would: (a) result in an
appearance that reflects adversely on the Kansas Lottery or the Kansas Lottery
Commission as the owner and operator of the Lottery Facility Games; or (b)
violate any regulatory standards or local zoning laws.

 

Lottery Gaming Enterprise Maintenance/Investment. In each Fiscal Year during the
term of this Agreement the Manager shall spend not less than one-million dollars
($1,000,000.00) for capital improvements/investments related to the Lottery
Gaming Enterprise to include facilities, IT needs, operation upgrades, Lottery
Facility Games and upgrades, new systems and/or acquisition of new technologies,
or other similar expenses approved by the Executive Director. If in any one
year, Manager spends more than $1,000,000.00 as provided above, the amounts in
excess of such sums spent by Manager shall be credited toward the required
$1,000,000.00 expenditure for any subsequent years, to assure compliance with
this paragraph. The maximum required expenditure is a total of $15,000,000 over
the 15-year Agreement term.

 

Construction Related to Ancillary Lottery Gaming Facilities Operations. Manager
has constructed at no expense to the Kansas Lottery the buildings and related
improvements for its Ancillary Lottery Gaming Facility Operations substantially
in accordance with Manager’s Application for Lottery Gaming Facility Manager and
agreed revisions thereto.

 

Manager’s Construction-Related Responsibilities. Manager will be responsible for
the management and construction of all aspects of construction-related
activities concerning improvements to the Lottery Gaming Facility and the
buildings and related improvements for its Ancillary Lottery Gaming Facility
Operations. The responsibilities include, but are not necessarily limited to,
the following:

 

 

a)

The direction of all construction activities;

 

 

b)

The direction and coordination of the performance of the architect, the other
consultants and contractors;

 

 

c)

Causing all construction activities to be carried out in a good and workmanlike
manner, all in substantial compliance with the Manager’s Application for Lottery
Gaming Facility Manager;

 

 

d)

Preparing and maintaining the Lottery Gaming Facility to accommodate the central
communication system as required by the Executive Director in accordance with
the vendor contract for that central communication system, including
installation of all specified power and communication services;

 

e)

Correcting or remedying or causing to be corrected or remedied, any violations
of applicable law;

 

 

f)

Arranging for the preparation of all working drawings and specifications;

 

 

g)

Preparing or arranging for the preparation of all construction contracts and
arranging for the preparation and execution of all other related documentation
required in accordance with the development obligations undertaken by Manager;

 

 

h)

Securing financing, if necessary, including mortgage liens on the real property
and improvements and liens on personal property, for the construction of the
Lottery Gaming Facility or the building and improvements related to the
Ancillary Gaming Facility Operations, including completing the necessary
documentation therefor;

 

 

i)

Maintaining appropriate cost-accounting records in accordance with generally
accepted accounting principles;

 

 

j)

Obtaining all necessary government approvals, consents, permits, and licenses;

 

 

k)

Providing legal support related to the development and construction
responsibilities undertaken by Manager; and

 

 

l)

Ensuring all required insurance is maintained in force.

 

Exclusive Use of Lottery Gaming Facility. The Lottery Gaming Facility will be
used exclusively for the playing of Lottery Facility Games owned and operated by
the Kansas Lottery, and the ancillary management activities approved by the
Executive Director, which may include beverage service, food service, and ATM
facilities. Manager may not permit any other business activities within the
Lottery Gaming Facility unless approved in writing by the Executive Director.

 

Approval of Manager’s Floor Plan. Prior to changing the floor Plan of the
Lottery Gaming Facility, Manager must submit its proposed revised floor plan to
the Executive Director for approval. This floor plan must show the location of
all Lottery Facility Games, count rooms, cages and other equipment and
facilities to be contained within the Lottery Gaming Facility. No material
change affecting surveillance or security, or any other material aspect of
operations may be made to the approved floor plan without the Executive
Director’s prior written approval. Manager must perform its duties in accordance
with the floor plan approved by the Executive Director, except to the extent
necessary for Manager to implement pre-approved changes to the plan. The
Executive Director, after consultation with Manager, will determine the location
within the floor plan for each game, or type of game, to be offered to the
public at the Lottery Gaming Facility.

 

Approval of Manager’s Surveillance Plan. Prior to changing the surveillance plan
of the Lottery Gaming Facility, Manager must submit its proposed revised
surveillance plan to the Executive Director for approval. This surveillance plan
at a minimum must contain all items required by applicable rule and regulation.
No material change to the approved surveillance plan may be made without the
Executive Director’s prior written approval. Manager must perform its duties in
accordance with the surveillance plan approved by the Executive Director, except
to the extent necessary for Manager to implement pre-approved changes to the
plan.

 

Approval of Manager’s Security Plan. Prior to changing the security plan for the
Lottery Gaming Facility, Manager must submit its proposed revised plan, policies
and procedures relating to security to the Executive Director for approval. This
security plan at a minimum must contain all items required by applicable rule
and regulation. No material change to the approved security plan may be made
without the Executive Director’s prior written approval. Manager must perform
its duties in accordance with the security plan approved by the Executive
Director, except to the extent necessary for Manager to implement pre-approved
changes to the plan.

 

Paragraph intentionally deleted.

 

Lottery Facility Game Ownership. Manager must purchase or lease, on behalf of
the State of Kansas, for the Kansas Lottery all Lottery Facility Games,
including all necessary equipment such as approved tables, felt, dice, cards,
chips, layouts, or intellectual property rights as determined by the Executive
Director. Manager has no authority under this Agreement to own, purchase or
lease any Lottery Facility Games, except on behalf of the State of Kansas and
through the Kansas Lottery. Notwithstanding the foregoing or anything to the
contrary in this Agreement, the Manager shall be entitled to all depreciation or
amortization deductions related to the Lottery Facility Games, as may be allowed
by law. The Executive Director, in consultation with Manager, will select the
Lottery Facility Games to be offered for play at the Lottery Gaming Facility and
determine the Prizes to be awarded for the play of such games. The Executive
Director will determine and approve all rules of play and gaming policies that
are applicable to the play of all Lottery Facility Games offered at the Lottery
Gaming Facility. Subject to the prior approval of the Executive Director,
Manager may purchase, lease, sell, transfer and trade-in the Lottery Facility
Games at the Lottery Gaming Facility on behalf of the State of Kansas.
Notwithstanding the foregoing, Manager may grant a security interest in all
Lottery Facility Games arising in connection with the financing and/or lease of
same. So long as Manager complies with its duties to the Kansas Lottery under
this Agreement and the Kansas Expanded Lottery Act, the Kansas Lottery agrees
that the Manager may manage the Lottery Gaming Facility and its investment in
the Lottery Gaming Facility in a manner that maximizes its profitability.

 

Control Software Licensing and Ownership. The Kansas Lottery will be the
licensee, owner and possessor of the right to use all control software and logic
chips required to operate the games available on the Lottery Facility Games at
the Lottery Gaming Facility. This includes: (a) any software, hardware, computer
chip, EPROMS (erasable, programmable, read-only memory), flash drives, CD-ROM or
other computerized device required to operate the games available for play on
the Lottery Facility Games, (b) any software, hardware, computer chip, EPROMS
(erasable, programmable, read-only memory), flash drives, CD-ROM or other
computerized device containing information regarding or affecting a Lottery
Facility Game’s chance of winning, awarding of prizes, or setting the
consideration paid by a Player, such as the random number generator or payout
tables; (c) CPUs and other electronic components involved in the operation and
calculation or display of game play (e.g., game controller electronics and
components housing the game or system firmware program storage media or EPROMS);
or (d) communication controller electronics, and components housing the
communication control program that is used for communicating financial data,
program information and security events to the central computer authorized by
the Executive Director for purposes of security, real-time monitoring and
auditing, as well as ticket validation and any other system used that affects
the integrity of the Lottery Facility Games made available to Players at the
Lottery Gaming Facility. Manager will transfer to the Kansas Lottery any rights
obtained by Manager to use all control software and logic chips required to
operate the games available on the Lottery Facility Games available to Players
at the Lottery Gaming Facility. The Executive Director must approve all
agreements concerning software licensing and ownership affecting the Lottery
Facility Games made available to Players at the Lottery Gaming Facility.

 

Daily Electronic Payment of Lottery Gaming Facility Revenues. Manager must pay
all Lottery Gaming Facility Revenues daily to the Executive Director as provided
by applicable regulation. Manager will make this payment electronically in
accordance with the Executive Director’s written instructions, which will
conform to necessary banking practices. These instructions may be changed from
time to time in the Executive Director’s sole discretion with reasonable notice
to Manager. The Executive Director, in consultation with Manager, will develop a
process so that Manager may audit and reconcile Lottery Gaming Facility Revenues
after the daily payments are made. Notwithstanding any other provision in this
Agreement, Manager’s failure to make a daily electronic payment of Lottery
Gaming Facility Revenues as required by this Agreement will be deemed an event
of default unless the payment cannot be achieved due to the unavailability of
bank services, force majeure events, or malfunctions in the central
communications system not within Manager’s control in which case the payment
must be made on the first succeeding day that such services are available or
such events or malfunctions cease. Manager’s failure to comply with this
paragraph will authorize the Executive Director in his sole discretion to
immediately terminate this Agreement if Manager does not cure its failure within
24 hours of receiving written notice of Manager’s failure to comply, provided
that Manager’s failure to make the required daily payment is not intentional.

 

Payment Obligation is Unconditional. Manager’s obligation to make the daily
payments of all Lottery Gaming Facility Revenues required above is a general
obligation of Manager and is absolute and unconditional irrespective of any
defense or any rights of setoff, recoupment, or counterclaim Manager may
otherwise have against the Commission, the Kansas Lottery, or any agency of the
State of Kansas. Manager agrees it will not suspend, discontinue or abate any
daily payment required above for any cause whatsoever including, without
limiting the generality of the foregoing, failure of consideration, destruction
of or damage to the Lottery Gaming Facility, commercial frustration of purpose,
any change in the tax or other laws, any administrative rulings of or
administrative actions by the State of Kansas or any political subdivision
thereof, or any failure by any agency or entity acting on behalf of the State of
Kansas to perform and observe any agreement, whether expressed or implied, or
any duty, liability or obligation arising out of or in connection with this
Agreement, or otherwise. Subject to the foregoing provisions, nothing contained
in this paragraph shall be construed to release the Kansas Lottery from the
performance of any of the agreements on its part contained in this Agreement or
to affect Manager’s right to seek reimbursement or damages from the Kansas
Lottery as provided in this Agreement. Manager must not grant, authorize or
permit any interest to be given to anyone in the Lottery Gaming Facility
Revenues generated at the Lottery Gaming Facility that are to be remitted daily
to the State.

 

Setoff Right Against Manager. Any amounts owed to Manager under this Agreement
are subject to set off by the state, municipalities, or certain others in
accordance with K.S.A. 75-6201, et seq., and amendments thereto.

 

Total Compensation Paid to Lottery Gaming Facility Manager. As its sole
compensation for the management services for the Lottery Gaming Facility as set
out in this Agreement, Manager will be paid 71% of all the Lottery Gaming
Facility Revenues generated at the Lottery Gaming Facility.

 

The Executive Director will direct this payment to Manager on a monthly basis on
the fifth (5th) day of each month, if possible, but no later than the tenth
(10th) day of the month (or on a more frequent basis as may be agreed to between
the Executive Director and the Manager), in arrears, based on the previous
month’s Lottery Gaming Facility Revenues after first deducting lottery system
computer expenses. Manager may pledge, encumber or grant any interest in the
compensation to be paid Manager, subject to the deductions and setoffs provided
for in this Agreement. Manager may pledge, encumber or grant to its lender an
interest in management services compensation under this Paragraph 26 and any
other sums payable to the Manager hereunder. Upon request of Manager, the
Executive Director will acknowledge and approve such pledge, encumbrance or
grant, agree to make all such payments directly to its lender (or as otherwise
directed by its lender) and agree and confirm to its lender such matters as are
customary for financing of facilities of this type.”

 

Payments to Problem Gaming and Addictions Grant Fund and Local Governments.
Pursuant to K.S.A. 2007 Supp. 74-8734(h)(13) and K.S.A. 2007 Supp. 74-8766(c),
Manager acknowledges and agrees the Executive Director will cause two percent
(2%) of Lottery Gaming Facility Revenues to be paid to the problem gaming and
addictions grant fund established by K.S.A. 2006 Supp. 79-4805, and amendments
thereto. Manager further acknowledges and agrees the Executive Director will
cause 1.5% of Lottery Gaming Facility Revenues to be paid to Ford County,
Kansas, and 1.5% of Lottery Gaming Facility Revenues to be paid to Dodge City,
Kansas, as provided in the Kansas Expanded Lottery Act at K.S.A. 2007 Supp.
74-9734(h)(15)(A). It is hereby acknowledged and agreed that such payments shall
not be paid from the compensation payable to Manager pursuant to paragraph 26.

 

Manager’s Payments for Kansas Lottery’s Expenses and Kansas Racing and Gaming
Commission’s Costs for Oversight and Regulation. Manager must pay the expenses
of the Kansas Lottery and the Kansas Racing and Gaming Commission, as follows:

 

 

a)

Manager’s share of the Kansas Lottery’s expenses directly attributable to
Manager and the Kansas Lottery’s proportionate share of other expenses incurred
for the implementation and operation of the Kansas Expanded Lottery Act and this
Agreement will be paid in accordance with this sub-paragraph (a). Expenses
incurred by the Kansas Lottery will be billed directly to Manager by the Kansas
Lottery within thirty (30) days of the Commission’s approval of this Agreement
and must be paid by Manager within thirty (30) days of billing. Thereafter, and
prior to the Commencement Date, the Executive Director will bill Manager
periodically for the Kansas Lottery’s expenses and Manager will pay such
expenses within thirty (30) days of billing. After the Commencement Date, the
Executive Director will deduct Manager’s share of Kansas Lottery expenses before
making Manager’s monthly compensation payment as provided above in Paragraph 26.
Manager’s share of Kansas Lottery expenses will be calculated by taking the
costs incurred by the Kansas Lottery that are directly attributed to Manager and
Manager’s Lottery Gaming Facility, plus the Kansas Lottery’s common expenses
attributable to all racetrack and lottery gaming facility managers as a result
of the Kansas Lottery’s activities pursuant to the Kansas Expanded Lottery Act,
which common expenses will be divided equally among all managers.

 

 

b)

All costs incurred by the Kansas Racing and Gaming Commission for its oversight
and regulation of Manager and the Lottery Gaming Facility in accordance with the
requirements for calculating and paying such costs as determined by the
executive director of the Kansas Racing and Gaming Commission.

 

 

c)

Manager’s share of the expenses incurred for the central computer system, which
share will be based proportionately on Lottery Gaming Facility Revenues
generated by the Electronic Gaming Machines placed at Manager’s Lottery Gaming
Facility in comparison to the revenues generated by the Kansas Lottery at
Racetrack Gaming Facilities and Lottery Gaming Facilities that are part of the
central computer system.

 

Manager’s Maintenance Responsibilities. Manager must:

 

 

a)

Keep the Lottery Gaming Facility and all property and improvements associated
with its Ancillary Lottery Gaming Facility Operations in good repair and in a
reasonably safe condition;

 

 

b)

Make all necessary repairs and replacements to the Lottery Gaming Facility,
including maintaining in an operational condition Manager’s portion of the
central communication system as required by the Executive Director in accordance
with the vendor contract for that central communication system, and all property
and improvements associated with its Ancillary Lottery Gaming Facility
Operations (whether ordinary or extraordinary, structural or nonstructural,
foreseen or unforeseen);

 

 

c)

Maintain the Lottery Gaming Facility and all property and improvements
associated with its Ancillary Lottery Gaming Facility Operations in first class
condition, ordinary wear and tear excepted, including, without limitation,
interior and exterior cleaning, painting and decorating, plumbing, carpentry and
such other items that may be commercially reasonable; and

 

 

d)

Manage the Lottery Gaming Facility and all of Ancillary Lottery Gaming Facility
Operations in a sound, diligent, and prudent manner in accordance with this
Agreement.

 

 

e)

Manager is required to expend not less than $9,600,000.00 between the effective
date of the Third Amendment to the Management Contract and December 15, 2024 for
expenditures related to the Lottery Gaming Enterprise. Attached hereto and
marked as Exhibit H is a list of the proposed expenditures Manager agrees to
make for the purpose of improving the Lottery Gaming Enterprise. It is
understood that the Manager, subject to the approval of the Executive Director,
shall have the right to substitute other expenditures in place of the
expenditures reflected on Exhibit H. The requirement of this provision is a
condition precedent to the commencement, validity and enforceability of the
Agreement for the Boot Hill Casino and Resort, as authorized in paragraph 5 of
the Lottery Gaming Facility Management Contract.

 

Prohibitions Applicable to the State. The Kansas Lottery, acting on behalf of
the State of Kansas, agrees by entering into this Agreement that, until July 1,
2032:

 

 

a)

Neither the Kansas Lottery nor the State of Kansas will enter into a management
contract for more than four (4) lottery gaming facilities or similar facilities
in the four gaming zones outlined in the Kansas Expanded Lottery Act with one
lottery gaming facility in each gaming zone;

 

 

b)

Neither the Kansas Lottery nor the State of Kansas will designate additional
areas of the state where operation of Lottery Gaming Facilities or similar
gaming facilities will be authorized, other than those set out in the Kansas
Expanded Lottery Act; or

 

 

c)

Neither the Kansas Lottery nor the State of Kansas will operate an aggregate of
more than 2,800 Electronic Gaming Machines at all parimutuel licensee locations.

 

The parties agree and acknowledge that the foregoing prohibitions, by Kansas
statute, currently expire July 1, 2032 and from that date forward will be of no
further force and effect even though the term of this Agreement extends beyond
that date. The parties agree to amend the Contract in conformance to any
amendment extending the term of these prohibitions under K.S.A. 74-8734(h)(19),
or otherwise, which becomes the law of the State of Kansas, during the term of
this Agreement.

 

State Payment for Breach. Manager will be entitled, as its sole monetary remedy,
to payment in an amount equal to the actual privilege fee paid by Manager, plus
interest on such amount, compounded annually at the rate of ten percent (10%),
if the State of Kansas violates any provision in Paragraph 30 above prior to
July 1, 2032. The parties acknowledge and agree that nothing in this paragraph
will be interpreted to prevent or limit any rights Manager may have to seek
specific performance or other equitable relief against the Kansas Lottery or the
State of Kansas to enforce the prohibitions contained in Paragraph 30. Nothing
in this paragraph will be deemed a waiver of the immunities and protections
reserved to the State of Kansas under the Eleventh Amendment to the Constitution
of the United States.

 

Executive Director’s On-Site Personnel. The Executive Director will appoint one
or more persons to oversee on-site the Lottery Facility Games at the Lottery
Gaming Facility and Manager’s performance under this Agreement. Such person(s)
will report to the Executive Director, and have such authority as the Executive
Director in writing may determine. Such person(s) will oversee operations,
observe gaming activities, enforce gaming rules and policies, resolve disputes
between Manager and Players, and perform such other tasks as directed by the
Executive Director. All determinations made by such persons will be subject to
review by the Executive Director, provided that Manager may act and rely upon
written and verbal determinations made by the Executive Director’s on-site
personnel until Manager receives written notice from the Executive Director
amending or reversing any such determination.

 

Deactivation and Possession of Lottery Facility Games. Upon order of the
Executive Director, any or all Lottery Facility Games located at the Lottery
Gaming Facility will be subject to immediate deactivation and/or cessation of
operation. At any time, the Executive Director will be entitled to physically
secure or take possession of any or all Lottery Facility Games and any related
equipment necessary to play such games.

 

Insurance Required. Manager must maintain or cause to be maintained insurance
against such risks and for such amounts as are customarily insured against by
businesses of like size and type paying, as the same become due and payable, all
premiums in respect thereto, including, but not necessarily limited to:

 

 

a)

Insurance against loss or damage by fire, lightning, and other casualties, with
a uniform standard extended coverage endorsement, such insurance to be in an
amount not less than the full replacement value of the Lottery Gaming Facility,
exclusive of excavations and foundations, as determined by a recognized
appraiser or insurer selected by Manager or an amount not less than the maximum
foreseeable loss, as determined by a property insurance carrier provided the
policy provides a replacement cost endorsement up to the limit of the policy
with customary and reasonable deductibles approved by the Executive Director; or
as an alternative to the foregoing, Manager may insure the Lottery Gaming
Facility under a blanket insurance policy or policies covering not only the
Lottery Gaming Facility but other properties as well, provided a periodic
appraisal is performed at intervals determined by the Executive Director and
provided to the Executive Director.

 

 

b)

Workers' compensation insurance, disability benefits insurance, and each other
form of insurance which Manager is required by law to provide, covering loss
resulting from injury, sickness, disability or death of Manager’s employees who
are located at or assigned to the Lottery Gaming Facility.

 

 

c)

Commercial General Liability Insurance against loss or losses from liabilities
imposed by law or assumed in any written contract and arising from personal
injury and death or damage to the property of others caused by any accident or
occurrence, with limits of not less than $10,000,000 per accident or occurrence
on account of personal injury, including death resulting there from, and
$10,000,000 per accident or occurrence on account of damage to the property of
others , excluding liability imposed upon Manager by any applicable worker's
compensation law. These liability limits may be satisfied by any combination of
primary and excess liability policies. The primary general liability insurance
may have a self-insured retention and the excess liability policy may have a
commercially-reasonable deductible, as determined by the Executive Director.
These liability insurance requirements may be satisfied by blanket policies in
the aggregate amount of not less than $10,000,000.

 

 

d)

Business interruption insurance against the perils enumerated in subparagraph
(a) and in amounts determined by the Executive Director to be appropriate and
commercially reasonable to protect both the Kansas Lottery’s and Manager’s
financial interests in the revenue produced by the Lottery Gaming Facility.

 

 

e)

Employer’s practices liability coverage providing customary coverage for alleged
violations of local, state or federal civil rights laws or ordinances, or
employment discrimination laws.

 

 

f)

Employee Dishonesty Combination Crime coverage in amount sufficient to cover all
employees employed by Manager who are, or may be, responsible for handling any
Lottery Gaming Facility Revenues or other monies belonging to the Kansas Lottery
that come under the Manager’s custody or control.

 

Additional Provisions Regarding Insurance. In addition to the above, Manager
must ensure that:

 

 

a)

All insurance required in Paragraph 34 above names the Commission, the Kansas
Lottery, and the State of Kansas as a named insured, or additional named
insured. All insurance will be procured and maintained in financially sound and
generally recognized responsible insurance companies selected by the Manager,
but authorized to write such insurance in Kansas. Such insurance may be written
with deductible or self-insured retentions approved by the Executive Director in
amounts comparable to those on similar policies carried by other companies
engaged in the gaming industry for facilities similar in size, character and
other respects to the Lottery Gaming Facility. All policies evidencing such
insurance must provide for (1) payment of the losses of the Commission, the
Kansas Lottery, the State of Kansas, and the Manager as their respective
interest may appear, and (2) at least thirty (30) days written notice of the
cancellation thereof to the Executive Director and the Manager. Policies
referred to in this subparagraph (a) must include both the Kansas Lottery and
the Manager as loss payees as their interest may appear.

 

 

b)

All certificates of insurance from the insurers that such insurance is in force
and effect, must be deposited with the Executive Director on or before the
Effective Date. Prior to expiration of the policy evidenced by said
certificates, Manager must furnish the Executive Director with evidence that the
policy has been renewed or replaced or is no longer required by this Agreement.
Copies of the actual insurance policies will be provided to the Executive
Director promptly at his request.

 

 

c)

Within one hundred twenty (120) days after the end of each Fiscal Year, the
Company must file with the Executive Director a certificate from the Manager to
the effect that the insurance it maintains with respect to the Lottery Gaming
Facility complies with this Agreement and that duplicate copies of all policies
or certificates were filed with the Executive Director and are in full force and
effect.

 

Kansas Lottery’s Right to Pay Insurance, Taxes, or Other Charges. If Manager
fails (a) to pay any tax, assessment or other governmental charge required to be
paid and not being formally contested by Manager in an appropriate forum with
jurisdiction to hear such contests, or (b) to maintain any insurance required to
be maintained, the Executive Director, in his discretion, and following written
notice to Manager, may authorize the Kansas Lottery to make payment of such tax,
assessment, or other governmental charge or the premium for such insurance.
Manager will reimburse the Kansas Lottery for any amount so paid together with
interest thereon from the date of payment at twelve percent (12%) per annum. The
Kansas Lottery may set off such payments from any money otherwise due Manager.

 

Lottery Gaming Facility Damage, Destruction or Condemnation. If the Lottery
Gaming Facility is damaged, destroyed or condemned (in whole or in part) at any
time during the term of this Agreement, Manager must promptly replace, repair,
rebuild, or restore the Lottery Gaming Facility to substantially the same
condition and value as an operating entity as existed prior to such damage or
destruction, with such changes, alterations and modifications as may be desired
by Manager and approved by the Executive Director, and may use insurance or
condemnation proceeds for all such purposes. Manager will have no obligation to
rebuild the Lottery Gaming Facility if such damage, destruction or condemnation
occurs within five (5) years of the end of this Agreement’s term. The Kansas
Lottery will have no obligation to replace, repair, rebuild or restore the
Lottery Gaming Facility.

 

Advertising, Marketing, and Promotion. Manager must use its commercially
reasonable efforts to advertise, market, and promote the Lottery Gaming Facility
in order to attract the public to the facility and maximize to the greatest
extent possible Lottery Gaming Facility Revenues. Manager must comply with all
applicable regulatory requirements imposed for such materials and activities.
All advertising, marketing and promotion materials employed by Manager must be
approved by the Executive Director prior to their first use. Manager agrees that
such materials may be disapproved if the Executive Director determines in his
sole discretion that such materials would reasonably be expected to offend a
substantial number of people, or violate any regulatory standards applicable to
such materials. In addition, Manager must make available to the public the odds
of winning any prize or prizes for games played on all Lottery Facility Games
offered at the Lottery Gaming Facility to the extent possible given the nature
of such games and subject to the Executive Director’s approval. Advertising,
marketing and promotion materials may include information regarding problem
gambling as directed by the Executive Director.

 

Players’ Club. The Executive Director may institute a Player’s club or similar
incentive or promotional program applicable to some or all Racetrack Gaming
Facilities or Lottery Gaming Facilities owned and operated by the Kansas
Lottery. If the Executive Director institutes a Player’s club, the Executive
Director agrees that: (a) Manager will have no direct or indirect responsibility
to fund such a program; (b) Manager will not be required to provide the
Executive Director with any customer data under Manager’s control for purposes
of a Player’s club instituted by the Executive Director; and (c) the Executive
Director will not institute an incentive or awards programs in such Player’s
club that is applicable to another Racetrack Gaming Facility or Lottery Gaming
Facility without also making it available to Manager for use at the Lottery
Gaming Facility. As to subparagraph (b), Manager acknowledges that nothing in
subparagraph (b) will be read to restrict the Executive Director’s access to any
customer data for regulatory, security, or auditing purposes; and the Executive
Director agrees customer data provided by Manager will not be used for any
Player’s club or similar incentive or promotion program instituted by the
Executive Director. Nothing in this paragraph will be read to prevent Manager
from instituting its own Player’s club or similar incentive or promotional
program at the Lottery Gaming Facility provided that such club or program is
authorized by the Executive Director. The Executive Director agrees Manager has
the right to establish a Player’s club that awards to Players credits based on
their play at the Lottery Gaming Facility, provided that such awards programs
are approved by the Executive Director.

 

Players’ Tracking System. The Executive Director may institute a Players’
tracking system applicable to some or all Racetrack Gaming Facilities or Lottery
Gaming Facilities owned and operated by the Kansas Lottery. Manager will
administer such program at the Lottery Gaming Facility as the Executive Director
may provide. Nothing in this paragraph will be read to prevent Manager from
instituting its own Player’s tracking system at the Lottery Gaming Facility
provided that such system is authorized by the Executive Director.
Notwithstanding, Manager shall have no financial responsibility for any of the
costs and expenses associated with the implementation and operation of a
Player’s tracking system by the Executive Director.

 

Use of Trademarks, Service Marks, and Trade Names. Manager is authorized to
employ any of the Kansas Lottery’s trademarks, trade names, and service marks in
any advertising, marketing or promotion for the Lottery Gaming Facility or the
Lottery Facility Games placed therein, subject to the Executive Director’s right
to approve such advertising, marketing or promotion. Manager acknowledges it has
no other right regarding the Kansas Lottery’s trademarks, service marks, and
trade names. Manager will not be required to pay any royalty or other fee for
this usage. In addition, the Executive Director may require Manager to place
Kansas Lottery’s trademarks, trade names, or service marks at locations within
the Lottery Gaming Facility as designated by the Executive Director in order to
identify the games and gaming equipment as being owned and operated by the
Kansas Lottery on behalf of the State of Kansas.

 

The Kansas Lottery is authorized to employ any of Manager’s trademarks, trade
names, and service marks in any advertising, marketing or promotion for the
Lottery Gaming Facility or the Lottery Facility Games placed therein, subject to
the Manager’s right to approve such advertising, marketing or promotion. The
Kansas Lottery acknowledges it has no other right regarding the Manager’s
trademarks, service marks, and trade names. The Kansas Lottery will not be
required to pay any royalty or other fee for this usage.

 

To the extent the Kansas Lottery obtains or has access to any Proprietary
Information or Trade Secrets as defined in K.S.A. 60-3320(4)(i)(ii)
(“Information”) of Manager or its affiliates, the Kansas Lottery agrees: (a) to
maintain the confidentiality of such Information; (b) not to use such
Information for any purpose other than as permitted under this Agreement; and
(c) upon the termination of this Agreement, upon written request from Manager,
to return same to Manager (including all copies thereof), including, but not
limited to, documents, notes, memoranda, lists, computer programs and any
summaries of such information in the Kansas Lottery’s possession or control, but
excluding any Information which the Kansas Lottery may retain pursuant to the
express terms of this Agreement and that immediately upon termination of this
Agreement the Kansas Lottery shall cease using all Information.

 

Subject to the requirements of the Kansas Expanded Lottery Act and with
Executive Director approval, Manager may purchase, lease, license, or otherwise
obtain and have installed and maintained, either through Manager and its
affiliates or Manager’s designated suppliers, any computer and other systems
that Manager determines to be necessary for management of the Lottery Gaming
Facility in accordance with the approved Budget and Business Plans, provided
that such systems may not adversely affect the Kansas Lottery’s central computer
system or affect a Lottery Facility Game’s elements of chance, consideration or
prize.

Personnel. Manager will provide, supervise, direct the work of, discharge, and
determine the compensation and other benefits of all personnel necessary to
provide for the play of Lottery Facility Games at the Lottery Gaming Facility,
except as otherwise noted in this Agreement, based upon a staffing plan approved
by the Executive Director. Such personnel will not be considered employees of
the Kansas Lottery or any other agency or department of the State of Kansas.
Manager may determine the compensation to be paid to all of its personnel
working at the Lottery Gaming Facility. Manager must ensure its personnel meet
all applicable regulatory requirements imposed by the Commission or the Kansas
Racing and Gaming Commission. Manager will not discriminate against any employee
or applicant for employment because of race, creed, color, sex, age, or national
origin nor violate any applicable law, regulation or local ordinance governing
employer obligations.

 

Personnel Training. Manager will provide and direct employee recruitment,
instructional programs, incentives, and on-the-job training necessary to ensure
a first class facility for the playing of Lottery Facility Games by the public.
Such trainings and other programs for personnel are subject to the Executive
Director’s approval, but may be conducted on or off site, on the job, or by
instructors at or from educational training facilities.

 

Key Employees. Manager agrees the personnel, or positions, as well as any
independent contractors designated in Exhibit D, which shall be updated to the
Commencement Date of this Agreement and attached, are considered Key Employees,
whose employment and retention are subject to the Executive Director’s approval
within his sole discretion; provided, however, that nothing in this paragraph
will restrict the right of either the Kansas Lottery or the Kansas Racing and
Gaming Commission to take action regarding the license held by any of Manager’s
employees in accordance with applicable statutes or rules and regulations
promulgated pursuant to law. The Executive Director may amend Key Employees list
at any time for any reason. Any notice of disapproval of a Key Employee or the
amendment of the Key Employee list shall be in writing. Any Key Employee
disapproved or deleted from the Key Employee list shall have a right to file a
written request for reconsideration to the Executive Director, within thirty
(30) days.

 

Books and Records; Financial Statements. Manager must maintain an accurate
accounting system in connection with its management of the Lottery Gaming
Facility. The books and records will be kept in accordance with generally
accepted accounting principles maintained in accordance with current industry
standards for similar gaming businesses. The books and records shall be
maintained at all times either at the Lottery Gaming Facility and at such other
locations as may be specified by regulation. The Executive Director, or his
designees, shall have the right and privilege of examining these books and
records at any time. In addition, the Executive Director may at any time obtain
and pay for an audit performed by an independent certified public accountant. If
this audit reveals a discrepancy greater than $10,000 in Lottery Gaming Facility
Revenues or a discrepancy greater than $100,000 on any other line item
previously reported to the Executive Director from the books and records
provided by Manager, the audit’s cost will be reimbursed by Manager as a set off
from the compensation to be paid Manager pursuant to Paragraph 25 above. On or
before the 20th day following the close of each month, Manager must furnish the
Executive Director with a reasonably detailed operating statement for the
Lottery Gaming Facility for that period, including year-to-date results.

 

Records Retention and Access. Manager must maintain all books and records
regarding the Lottery Gaming Facility for a minimum period of five (5) years, or
such other longer period as may be imposed by regulation. Manager must permit
access to such books and records as is legally required by law, regulation, or
this Agreement, including giving access to the Post Auditor for the Kansas
Legislature, the Executive Director or his designee, authorized representatives
for the Kansas Racing and Gaming Commission, or any authorized representative of
the United States government.

 

Budget and Business Plans for Each Fiscal Year. No later than forty-five (45)
days prior to the commencement of each Fiscal Year, Manager must submit to the
Executive Director a budget (the “Budget”) and a proposed Business Plan for the
Lottery Gaming Facility for such Fiscal Year, containing reasonably detailed
revenue and expense projections and providing projections for all expenditures
that Manager anticipates to be made, as well as all capital expenditures and
expenditures for replacements. The Budget will accompany and be compatible with
Manager’s proposed Business Plan for the upcoming Fiscal Year. The Budget is
intended as, and will represent only, an estimate of the projected revenues and
expenditures for the Fiscal Year based upon assumptions believed by Manager to
be reasonable at the time of preparation. The Budget and proposed Business Plan
for each upcoming Fiscal Year will be subject to the Executive Director’s
approval. Thereafter, Manager will use reasonable efforts to achieve the
budgetary goals reflected in the Budget, but the parties both recognize the
Budget cannot be relied upon as an assurance of actual results for such Fiscal
Year. Manager must promptly notify the Executive Director of any need to depart
in any material way from the Budget if, in Manager’s judgment, adherence to the
Budget is impractical or if such departure is necessary or desirable for the
Lottery Gaming Facility’s efficient or profitable operation. Any such deviations
from the Budget are subject to the Executive Director’s approval. Until such
time as a Budget or Business Plan is approved for any fiscal year, Manager may
operate in substantial accordance with the previous fiscal year’s Budget or
Business Plan as approved by the Executive Director. Notwithstanding the
foregoing, if the Executive Director objects to any portion of a proposed
Budget, Executive Director shall advise Manager of such objection (and deliver
to Manager a reasonably detailed description of such objections, the
“Disapproved Items”) and Manager and the Executive Director shall in good faith
discuss and resolve the objection. If the Executive Director objects, the
Manager shall promptly revise the Budget to address the Disapproved Items and
shall resubmit the same to Executive Director until Executive Director approves
such Disapproved Items. In addition, if any Disapproved Item is required to be
paid pursuant to applicable federal, state or local law, rule, regulation, order
or statute or by any governmental authority with jurisdiction with respect
thereto, the cost and expense of which were approved pursuant to previous
Budgets, then Manager shall be permitted to pay the same. Until such time
Executive Director approves such Disapproved items, the most recently approved
Budget shall apply other than with respect to the Disapproved Items with respect
to which the previously approved Budget shall apply.

 

Bank Accounts. Manager will establish a special bank account in its name at a
Kansas bank approved by the Executive Director with Manager being the only party
authorized to draw from this account except upon a default under this Agreement
by Manager or any termination of this Agreement at which time the Executive
Director will have that authority. This bank account will be used by Manager for
all payments. The Executive Director will cause Manager’s portion of the Lottery
Gaming Facility Revenues to be deposited into this account monthly, unless
another time period is authorized by law and agreed to by the Executive
Director. With the Executive Director’s approval, Manager may establish at the
same bank multiple accounts to segregate a portion of the amount due to the
Manager under paragraph 26 herein, for the payment of certain expenses, such as
payroll, debt service, equipment lease payments, taxes, marketing and
promotional items and other expenses.

 

Events of Default. Each of the following will constitute an event of default by
Manager:

 

 

a)

Manager’s failure to pay any amount owed the Kansas Lottery in the manner
provided for in this Agreement if the Kansas Lottery decides in its sole
discretion to give notice of such default to Manager;

 

 

b)

The filing of a voluntary assignment in bankruptcy or insolvency or a petition
for reorganization under any bankruptcy law by Manager;

 

 

c)

The consent to an involuntary petition in bankruptcy by Manager;

 

 

d)

Entry of an order, judgment or decree by any court of competent jurisdiction, on
application of a creditor, adjudicating Manager a bankrupt or insolvent or
approving a petition seeking reorganization or appointing a receiver, trustee or
liquidator of all or a substantial part of Manager’s assets, if such order,
judgment or decree continues unstayed and in effect for a period of 120
consecutive days; or

 

 

e)

Manager’s failure to perform, keep or fulfill any other covenant, undertakings,
obligations or conditions set out in this Agreement for a period of thirty (30)
days after written notice of said failure from the Executive Director (unless a
shorter period of time is specified in this Agreement); provided, however, that
if the default is not susceptible of being cured within this thirty (30) day
period and the defaulting party with due diligence takes and continues action to
cure, then no event of default will be deemed to have occurred until the failure
to take or to continue to take such action.

 

 

f)

Withdrawal of any approval granted, loss or suspension of any license issued to
Manager by the Kansas Racing and Gaming Commission or any other regulatory
entity with jurisdiction over Manager’s activities unless such withdrawal,
suspension or loss is being contested by Manager in the appropriate forum with
jurisdiction over the agency action at issue; or

 

 

g)

Manager’s financial condition being such that the sum of Manager’s debts exceeds
the fair market value of Manager’s assets.

 

Remedies on Default. If an event of default occurs as provided above, Executive
Director may, without prejudice to any other legal or equitable remedy which he
may have, give Manager notice of the Kansas Lottery’s intention to terminate
this Agreement after the expiration forty-five (45) days from the date of such
notice and upon the expiration of such period, unless another cure period is
expressly provided for, this Agreement will be deemed terminated; provided,
however, that nothing in this paragraph, or in this Agreement, will be construed
to restrict the Executive Director’s authority to: (a) immediately cease
operation of any or all Lottery Facility Games at the Lottery Gaming Facility
for any reason; or (b) physically secure or take possession of any or all
Lottery Facility Games and any related equipment necessary to play such games.
Manager acknowledges and agrees that once this Agreement is terminated, the
Kansas Lottery thereafter will be free to enter into a management contract with
a new manager for another Lottery Gaming Facility in the Southwest zone without
penalty to the Kansas Lottery or further recourse by Manager. During the
forty-five (45) day period between Manager’s receipt of notice of termination
from the Executive Director and such termination becoming effective, the
Executive Director shall cooperate in good faith with Manager in any effort
undertaken by Manager to locate a third party to acquire the Lottery Gaming
Enterprise and assume the obligations of Manager hereunder; provided, however,
the Manager expressly acknowledges and agrees that any third party must comply
with all statutory and licensure requirements and be able to perform all such
obligations under this Agreement. Manager further acknowledges that its failure
to make any daily electronic payment of Lottery Gaming Facility Revenues as
required by Paragraph 23 will authorize the Executive Director in his sole
discretion to immediately terminate this Agreement.

 

Remedies Cumulative. No remedy conferred upon or reserved to the Kansas Lottery
in this Agreement is intended to be exclusive of any other available remedy, but
each and every such remedy will be cumulative and in addition to every other
remedy given under this Agreement or now or hereafter existing at law or in
equity. No delay or omission to exercise any right or power accruing upon any
default will impair any such right or power or will be construed to be a waiver,
but any such right and power may be exercised from time to time and as often as
may be deemed expedient in favor of the Kansas Lottery.

 

Surrender Upon Termination. At the Executive Director’s request, Manager agrees
that at the expiration or earlier termination of this Agreement, Manager will
deliver to the Executive Director, or his designee, all books, records,
accounting documents, computerized files, contracts, leases, licenses, permits
or other governmental authorizations, files, supplies, keys, locks safe
combinations, insurance policies not maintained as part of Manager’s blanket
policies, warranty contracts and cards, operating instructions and other
information, warranties and guaranties concerning all equipment relating to the
Lottery Facility Games, as well as any maintenance or preventive maintenance
programs, schedules and logs, records, inventories of personal property and
equipment purchased on behalf of the Kansas Lottery or the State of Kansas, and
all other information regarding the Lottery Facility Games, and all accounts and
sums held or maintained by Manager on behalf of the Kansas Lottery.
Notwithstanding the foregoing, Manager shall be entitled to retain copies of all
documents, records, books, files and other materials delivered to the Executive
Director. Manager will have a reasonable period of time, not to exceed
forty-five (45) days from the termination date, to complete all accounting
functions with respect to the Lottery Gaming Facility. Manager must cooperate
with the Executive Director in changing any bank accounts maintained for the
Kansas Lottery’s benefit. Manager must take all actions reasonably necessary to
facilitate the orderly transition or termination of the management of the
Lottery Gaming Facility and must perform all reporting and accounting functions
required by this Agreement for the period from the date of the last report or
accounting to the termination date. If, at the termination of this Agreement,
there are any Lottery Facility Games that were purchased by Manager on behalf of
the Kansas Lottery with ownership transferred to the Kansas Lottery, then the
Executive Director will transfer ownership of such games to Manager or Manager’s
designee, if such transfer is lawful; but if such transfer is not lawful, then
the Executive Director will refund to Manager the residual value received by the
Executive Director in a sale of such game to an eligible buyer.

 

Agreement to Pay Attorneys’ Fees and Expenses. If Manager defaults under any
provision of this Agreement and the Kansas Lottery should employ attorneys or
incur other expenses for the collection of amounts payable or to enforce
performance or observance of Manager’s obligations under this Agreement, Manager
must pay, on demand, the reasonable fees of such attorneys and such other
expenses incurred by the Kansas Lottery, if the Kansas Lottery is the prevailing
party.

 

Manager’s Indemnification Responsibilities. In addition to any other
indemnification obligations provided in this Agreement or by law, Manager agrees
as follows:

 

 

a)

To hold and save harmless the State of Kansas, Commission, Commission members,
the Executive Director, the Kansas Lottery, Kansas Lottery staff, Kansas Racing
and Gaming Commission, Kansas Racing and Gaming Commission members, the Kansas
Racing and Gaming Commission’s executive director, and Kansas Racing and Gaming
Commission staff (each an “Indemnified Party”) from liability for injury to
persons or damages to property by reason of Manager’s activities in carrying out
the provisions of, or any way connected with, this Agreement..

 

 

b)

To hold and save harmless any Indemnified Party upon demand for any money or
other property which they are required to pay out for any reasons whatsoever,
whether the payment is for a budgeted expense or any other charges or debts
incurred or assumed by Manager, or any other party, or judgments, settlement or
expenses in defense of any claim, civil action, proceeding, charge, or
prosecution made, instituted or maintained against Manager or an Indemnified
Party jointly or severally, affecting or because of the condition or use of the
Lottery Gaming Facility, or acts or failure to act by Manager or Manager’s
agents, or arising out of or based upon any law, regulation, requirement,
contract or award related to the hours of employment, working conditions, wages
and/or compensation of employees or former employees at the Lottery Gaming
Facility, or any other cause in connection with the Lottery Gaming Facility’s
management or Manager’s activities related to any Ancillary Lottery Gaming
Facility Operations. This entire Paragraph 54 does not include any action
against the Kansas Lottery or its staff regarding the constitutionality of the
Kansas Expanded Lottery Act or misconduct by an Indemnified Party that is found
to be negligent or criminal.

 

 

c)

To hold and save harmless any Indemnified Party from liability for any claim
arising as a result of the selection of Manager under the Kansas Expanded
Lottery Act to manage the Southwest Lottery Gaming Facility.

 

 

d)

To hold and save harmless any Indemnified Party from liability for any violation
or breach of this Agreement by Manager, its employees, or agents.

 

 

e)

To hold and save harmless any Indemnified Party from liability for any claims
alleging negligent acts or omissions by Manager, its officers, employees,
agents, board members, contractors, subcontractors or agents in the performance
of this Agreement.

 

 

f)

To hold and save harmless any Indemnified Party from liability for any claims
alleging violations of any intellectual property right for any intellectual
property supplied by Manager under this Agreement, including but not limited to,
infringement of patents, trademarks, trade dress, trade secrets, or copyrights
arising from Manager’s performance under this Agreement.

 

Manager’s duties under this paragraph will survive the termination or expiration
of this Agreement. To the extent Manager is responsible to defend any
Indemnified Party as required under this Agreement, Manager agrees to defend
(with counsel approved by the Executive Director), at Manager’s sole expense,
any Indemnified Party, and to pay on demand all costs and expenses related to
such defense regarding any indemnification right provided for in this paragraph.
The Kansas Lottery shall cooperate in any such defense and will promptly provide
notice to Manager of any potential liability arising under this Paragraph 54.
Manager’s obligations under this paragraph may be satisfied in whole, or in
part, by insurance purchased at Manager’s expense, provided that Manager will be
responsible for any indemnified liabilities in excess of insurance limits.
Notwithstanding any provisions to the contrary in this Agreement, Manager shall
in no event be liable under any indemnification obligation provided in this
Agreement to the extent such liability arises out of or is related to the
negligent, willful, malicious or criminal conduct of any Indemnified Party or
resulting from actions taken by Manager at the specific direction of the
Executive Director, or any other Indemnified Party that is specifically
authorized under the Kansas Expanded lottery Act or regulation promulgated
thereunder to direct the actions of Manager. The provisions of this paragraph in
no way eliminate or cancel the insurance protection and rights granted to the
Kansas Lottery, the Commission, the State of Kansas and their agents and
employees.

 

Compliance with Orders, Ordinances, Etc. Throughout this Agreement’s term,
Manager will promptly comply in all material respects with all statutes, codes,
laws, acts, ordinances, orders, judgments, decrees, injunctions, rules,
regulations, permits, licenses, authorizations, directions and requirements of
all federal, state, county, municipal and other governments, departments,
commissions, boards, companies or associations insuring the premises, courts,
authorities, officials and officers, foreseen or unforeseen, ordinary or
extraordinary, which now or at any time hereafter may be applicable to the
Lottery Gaming Facility or any part thereof, or to any use, manner of use or
condition of the Lottery Gaming Facility or any part thereof. Notwithstanding
these requirements, Manager may in good faith contest the validity of the
applicability of any requirement of the nature referred to in this paragraph. In
such event, Manager may fail to comply with the requirement or requirements so
contested during the period of such contest and any appeal therefrom, so long as
such non-compliance is permitted by law. Manager will give notice to the
Executive Director of any such non-compliance.

 

Discharge of Liens and Encumbrances. Manager shall not permit or create or
suffer to be permitted or created any lien upon the Lottery Gaming Facility
Revenues or the Lottery Gaming Facility, or any part thereof, by reason of any
labor, services or materials rendered or supplied or claimed to be rendered or
supplied with respect to the Lottery Gaming Facility or any part thereof, except
any liens expressly approved by the Executive Director. Notwithstanding these
requirements, Manager may in good faith contest any such lien. In such event,
Manager, upon prior written notice to the Executive Director, may permit the
items so contested to remain undischarged and unsatisfied during the period of
such contest and any appeal, unless the Executive Director requires Manager to
promptly secure payment of all such unpaid items by filing the requisite bond,
in form and substance satisfactory to the Executive Director, thereby causing a
lien to be removed. Manager agrees this Agreement is not to be considered
property, and will not permit this Agreement to be attached, garnished, or
executed upon by any creditor for any reason but such attachment, garnishment or
execution shall not be grounds for default if Manager promptly contests and
obtains vacation of such writs or secures a bond that causes the lien thereof to
be removed. This Agreement is not transferable in bankruptcy without the
Executive Director’s approval. If Manager is insolvent or bankrupt, the
Manager’s trustee, with approval of the Executive Director, may continue to
operate the Lottery Gaming Facility pursuant to this Agreement under order of
the appropriate court for no longer than one year after the bankruptcy or
insolvency of Manager.

 

Assignment. This Agreement may not be assigned in whole or in part without the
Executive Director’s express written consent, which may be granted or withheld
in his sole and absolute discretion. This Agreement may be assigned in whole or
in part to any Lender as provided in Paragraph 78 subject to Lender’s compliance
with all statutory requirements and regulatory procedure (including those
related to suitability), and subject to Executive Director’s approval. The
Executive Director acknowledges that a joint venture or other business
combination or transfer of an equity interest involving Manager and suitable
third party or parties is permissible, provided such party or parties receive
all approvals required by applicable statute or regulation.

 

Notices. All notices and other communications provided for under this Agreement,
or any applicable statute or regulation, must be in writing and sent via (a)
U.S. Mail, certified mail, return receipt requested, (b) recognized national
overnight courier (e.g. FedEx, UPS, DHL, etc.) or (c) fax, if followed by notice
under (a) or (b) at the addresses set forth below, or at such other address as
such party may specify by written notice to the other parties hereto:

 

     

If to the Executive Director:  Executive Director   Kansas Lottery   128 N.
Kansas Avenue   Topeka, KS 66603-3638   Telephone: 785-296-5703   Facsimile:
785-296-5722

 

If to Manager:  BHCMC, LLC   Attn: CEO   19920 W. 161st Street   Olathe, KS
66062   Telephone: 913-780-9595   Facsimile: 913-780-5088       Butler National
Service Corporation   Attn: CEO   19920 W. 161st Street   Olathe, KS 66062  
Telephone: 913-780-9595   Facsimile: 913-780-5088

 

Notice will be deemed given three days after mailing, if by certified mail,
return receipt requested, the next business day after delivery to an overnight
delivery service for next business day delivery, or on the date sent by fax if
confirmation of receipt is obtained and retained and provided that notice under
(a) or (b) above is sent the same day.

 

Amendments. Except as otherwise provided in this paragraph, no amendment,
waiver, or consent as to any provision in this Agreement will be effective
unless it is in writing and agreed to by the Executive Director and Manager, and
each such waiver or consent will be effective only in the specific instance and
for the specific purpose for which given. In addition, and notwithstanding any
other provision in this Agreement, Manager acknowledges and agrees the Executive
Director may overrule any action by Manager affecting operations within the
Lottery Gaming Facility without prior notice to Manager, and that the Kansas
Lottery maintains at all times full control over all decisions concerning the
Lottery Facility Games placed at the Lottery Gaming Facility. This Agreement
will also be modified, in whole or in part, in order to comply with future
statutory enactments or judicial interpretations of applicable law by a court of
competent jurisdiction. This Agreement is subject to modification, in whole or
in part, or cancellation, as deemed necessary by the Executive Director to
comply with any future statutory enactments, subsequent regulatory changes, or
judicial interpretations of applicable law by a court of competent jurisdiction
occurring after this Agreement’s execution, without additional consideration
being exchanged between the parties. The parties agree nothing in this paragraph
will be read to limit the remedies provided to Manager in Paragraphs 31 or 65.
In addition, the parties will consider in good faith any proposals made to amend
this Agreement during its term, to the extent, if any, they are authorized or
required by law.

 

Notwithstanding, any provision to the contrary, it is understood, acknowledged
and agreed to by the parties hereto that amendments to the Kansas Expanded
Lottery Act after the date of execution of this Agreement shall not impair
either party’s legal entitlements or remedies that would have been available at
law or equity before the date of any such amendment.

 

No Recourse; Special Obligation.

 

(a) The Kansas Lottery’s obligations and agreements contained herein and any
other instrument or document executed in connection with this Agreement, and any
other instrument or document supplemental thereto or hereto, are deemed the
obligations and agreements of the Kansas Lottery, and not of any member,
officer, contractor (other than Manager), or employee of the Commission or
Kansas Lottery in his or her individual capacity, and such individuals will not
be liable personally hereon or thereon or be subject to any personal liability
based upon or in respect hereof or thereof or of any transaction contemplated
hereby or thereby.

 

(b) The Manager’s obligations and agreements contained herein and any other
instrument or document executed in connection with this Agreement and any other
instrument or document supplemental thereto or hereto, are deemed the
obligations and agreements of Manager, and not of any direct or indirect equity
owner, member, partner, officer, director, contractor, or employee of Manager in
his or its individual capacity, and such entities and individuals will not be
liable personally hereon or thereon or be subject to any personal liability
based upon or in respect hereof or thereof or of any transaction contemplated
hereby or thereby, with the exception of agreements, documents or instruments
that are signed by any person or entity in his or its individual capacity, such
as an individual disclosure form.

 

Severability. If any provision in this Agreement is determined to be invalid or
unenforceable by any court with competent jurisdiction, such holding will not
invalidate or render unenforceable any other provision, and the parties may
renegotiate this Agreement to conform to any such court holding.

 

Binding Effect. This Agreement will inure to the benefit of, and will be binding
upon, the State of Kansas, the Kansas Lottery, Manager, and their respective
successors and assigns.

 

Force Majeure. With respect to any obligation to be performed by a party during
this Agreement’s term, no party will be liable for failure to perform when
prevented by any force majeure cause beyond the reasonable control of such party
such as an act of god, final resolution of any material litigation (including
the litigation referred to in Paragraph 8 above) strike, lockout, breakdown,
accident, order or regulation of or by any governmental authority, failure of
supply or inability, by the exercise of reasonable diligence, to obtain
supplies, parts or employees necessary to perform such obligation, or war or
other emergency. The time within which such obligation must be performed will be
extended for a period of time equivalent to the delay from such cause. But
failure to perform by Manager’s subcontractors or agents will not be considered
a force majeure unless such subcontractor or supplier is prevented from timely
performance by a force majeure as described above. This paragraph will not apply
to any financial difficulties of Manager, or any parent, subsidiary, affiliated
or associated company of Manager, but will apply to orders of the Kansas Racing
and Gaming Commission, or claims or court orders restricting Manager’s ability
to perform so long as such orders, claims or court orders are not on account of
any misconduct by Manager. The provisions of this Paragraph 63 notwithstanding,
the parties agree the litigation component of the force majeure definition does
not apply to Manager’s obligation to pay the expenses of the Kansas Lottery or
the Kansas Racing and Gaming Commission as required herein except, as such
litigation components restrict, prohibit or disallow Manager from making such
payments (or any such litigation components restrict, prohibit or disallow
Manager from making such payments (or any portion thereof), in which case
Manager shall be permitted to comply with such litigation components and such
compliance shall not be, nor shall it be deemed to be, an event of default
hereunder.

 

Emergency Closings. If at any time during this Agreement’s term it becomes
necessary in the Executive Director’s or Manager’s reasonable opinion to cease
operations at the Lottery Gaming Facility in order to protect the facility or
the health, safety and welfare of guests or employees for reasons of force
majeure such as, but not limited to, acts of war, insurrection, civil strife and
commotion, labor unrest, environmental risks or other casualty, then the Lottery
Gaming Facility may be closed and cease operation of all or part of the
facility. If this occurs based on Manager’s determination, Manager must
immediately notify the Executive Director, who will then determine when the
Lottery Gaming Facility is reopened without jeopardy to the facility, its guests
or employees.

 

Manager’s Right to Cease Management Activities. Manager may cease management of
the Lottery Gaming Facility and terminate this Agreement with no less than six
months advance written notice if:

 

 

a)

K.S.A. 2007 Supp. 74-8734(h)(1) or other applicable statute or regulation is
amended to reduce the term of this Agreement;

 

 

b)

Either K.S.A. 2007 Supp. 74-8734(h)(12) or (13) or other applicable statute or
regulation are amended to increase the minimum percentages stated in K.S.A. 2007
Supp. 74-8734(h)(12) or (13) above the amounts provided for in this Agreement;

 

 

c)

K.S.A. 2007 Supp. 74-8734 (h)(16) or other applicable statute or regulation is
amended to increase above the aggregate the minimum percentages stated in K.S.A.
2007 Supp. 74-8734(h)(16) above the amounts provided for in this Agreement;

 

 

d)

The Kansas Lottery fails to effect payment of Manager’s compensation as due
under this Agreement and not otherwise in dispute, provided such failure of
payment is not cured within ten (10) business days of notice by Manager to the
Executive Director;

 

 

e)

K.S.A. 2007 Supp. 74-8739 is amended to no longer permit the sale or service of
alcoholic beverages at the Lottery Gaming Facility or Ancillary Lottery Gaming
Facility Operations;

 

 

f)

The Kansas Expanded Lottery Act is amended to preclude the Kansas Lottery from
owning and operating table games at the Lottery Gaming Facility; or the Kansas
Lottery, the Kansas Racing and Gaming Commission, or the State of Kansas
otherwise (i) preclude the Kansas Lottery from owning and operating the Lottery
Facility Games permitted as of the date of this Manager’s Application for
Lottery Gaming Facility Manager, or (ii) reduces the number of Lottery Facility
Games contemplated for all phases of the project as specified in Manager’s
Application for Lottery Gaming Facility Manager;

 

 

g)

A court of competent jurisdiction, after all appropriate appeals are exhausted,
invalidates paragraph 30 above or the corresponding provisions of the Kansas
Expanded Lottery Act;

 

 

h)

The Lottery Gaming Facility operates at a financial loss to Manager at the net
income level (as defined by GAAP and verified by an independent audit by an
auditor approved by the Executive Director) during any rolling twelve (12) month
period and Manager gives the Executive Director at least 180-days’ advance
written notice of Manager’s intent to cease management activities within ninety
(90) days after the end of said period;

 

 

i)

The Executive Director exercises his right under Paragraph 33 or the Kansas
Expanded Lottery Act to physically secure, deactivate or cease operation of such
a substantial number of Lottery Facility Games that the Lottery Gaming Facility
is no longer commercially viable;

 

 

j)

If litigation or any other challenge to the constitutionality of the Kansas
Expanded Lottery Act or the enforceability of this Agreement remains in question
more than 180 days after the Effective Date.

 

 

k)

The Kansas Lottery or Kansas Racing and Gaming Commission prevents the Lottery
Gaming Facility from operating 24 hours a day, 7 days a week, except as may be
ordered by the Kansas Lottery or the Kansas Racing and Gaming Commission as a
sanction within the legal exercise of their respective regulatory authority or
by the Kansas Lottery under its contract or statutory authority; or

 

 

l)

In the event the central computer system is implemented in a manner materially
adverse to the competitive position of the Lottery Gaming Facility in the market
or the manager’s ability to maximize Lottery Gaming Facility Revenues.

 

The parties agree that in addition to, or in lieu of, Manager’s right to cease
management activities under this paragraph, Manager will have available to it
any legal or equitable remedy against the State of Kansas, including any
impairment of the obligations of this contract prohibited by Article I, Section
10, Clause 1 of the Constitution of the United States of America, if any of the
circumstances stated above in sub-paragraphs (a), (b), (c), (d), (e), (f), (j),
(k) or (l) occur during the term of this Agreement. Nothing in this paragraph
will be deemed a waiver of the immunities and protections reserved to the State
of Kansas under the Eleventh Amendment to the Constitution of the United States.

 

Paragraph intentionally deleted. 

 

Paragraph intentionally deleted. 

 

Executive Director’s Approval and Authority. When it is provided in this
Agreement that the Manager will submit a budget, plan or other issue for the
Executive Director’s approval, the Executive Director will respond within a
commercially reasonable time based on the issue under consideration, provided
that any request from Manager in which the Executive Director fails to respond
in a commercially reasonable time will be deemed denied. Additionally, the
Executive Director will not exercise his authority provided to him in this
Agreement in an unreasonable, arbitrary or capricious manner.

 

Central Computer System. Manager acknowledges and agrees that all Electronic
Gaming Machines at the Lottery Gaming Facility will be directly linked to a
central computer at a location determined by the Executive Director for purposes
of security, monitoring, auditing, and providing other available program
information to the Kansas Lottery. The Executive Director will have sole
authority to determine the functions and operational capacities to be performed
through this central computer system by Manager, as well as the services
provided by the vendor engaged by the Executive Director to provide the central
computer system. In addition to all other functions to be performed by the
central computer system, the Executive Director expressly reserves the authority
to determine if this central computer system will be used to validate or redeem
tickets issued by an Electronic Gaming Machine commonly referred to as
“Ticket-in Ticket Out.”

 

Counterparts. This Agreement may be executed in counterparts, each of which will
be an original and all of which will constitute one and the same instrument.

 

Applicable Law. This Agreement will be governed, construed, and enforced in
accordance with Kansas law for contracts to be wholly performed within the
state.

 

Jurisdiction and Venue. Any action by or between the parties challenging the
constitutionality of, or arising out of, any provision of the Kansas Expanded
Lottery Act, this Agreement, or any rule or regulation promulgated pursuant to
the Kansas Expanded Lottery Act must be brought in the district court of Shawnee
County, Kansas, unless a dispute is first subject to proceedings under the
Kansas Administrative Procedure Act.

 

Headings Not Controlling; Construction; Survival. Each paragraph heading is
prepared for convenience only and is not to control, affect the meaning, or be
taken as an interpretation for any provision in this Agreement. Use of the word
“including” in this Agreement does not mean including in a restrictive sense,
but rather means in the sense of providing a non-exclusive illustration, as if
the words “including without limitation” were included in the text. Paragraphs
30, 31, 48, 52, 54, 58, 65, 71, 72 and 73 shall survive the termination of this
Agreement.

 

No Joint Venture Created. Manager and the Kansas Lottery agree and acknowledge
that by entering into this Agreement they are not entering into a joint venture.

 

Covenant for Continued Disclosure. Within 30 days after the close of the Fiscal
Year, Manager must update all exhibits to this Agreement. Upon the Executive
Director’s written request, Manager will provide such other information
regarding the financial or legal undertakings of Manager, the Lottery Gaming
Facility, or the Ancillary Lottery Gaming Facility Operations.

 

No Endorsement Made. By executing this Agreement the Kansas Lottery, the Kansas
Racing and Gaming Commission, and the State of Kansas have not considered or
endorsed the marketability of Manager’s securities or marketability of any
securities of Manager’s affiliates.

 

Contractual Attachment. It is further agreed that the provisions found in the
Contractual Provisions Attachment (Form DA-146a), which has been revised by the
parties and is attached as Exhibit F, are incorporated in this Agreement as
though set out in full.

 

78.     Lender Protection.     The Kansas Lottery expressly recognizes the need
for Manager to obtain favorable financing terms and the need for any third-party
lender (“Lender”) associated with the gaming operations located on the Lottery
Gaming Facility to protect its associated lending position. Therefore, in
connection with any financing from a Lender during the term of this Agreement
and any amendment or extension hereof, the following provisions apply to the
fullest extent permissible under the Kansas Expanded Lottery Act and other
applicable laws:

 

 

a)

The Kansas Lottery acknowledges that Manager may grant a security interest in,
and/or grant a mortgage encumbering, the portion of the Lottery Gaming
Enterprise owned by Manager, Lottery Facility Games, and any bank accounts of
Manager referenced in this Paragraph 78 but excluding the electronic payment
account referenced in Paragraph 23. The parties acknowledge the State of Kansas
is the owner of the Lottery Facility Games.

 

 

b)

If any default occurs for which the Kansas Lottery intends to terminate this
Agreement, the Kansas Lottery shall promptly give Lender a notice of such
default. Any notice from the Kansas Lottery to Manager shall have no effect as
and against Lender unless Lender receives a copy of same. Receipt of said notice
by Lender may be proven by a United States Postal Service return receipt,
electronic mail (“email”) or otherwise. Lender shall have thirty (30) days from
the receipt of such notice in which to elect, in Lender’s discretion, whether to
cure such default or breach and any such cure by Lender within such period shall
be deemed a timely cure by Manager under the Agreement.

 

 

c)

Notwithstanding anything in the Agreement to the contrary, upon a default by
Manager under the financing agreements, without Kansas Lottery’s or Executive
Director’s consent, at any time, the Lender may initiate and complete any
foreclosure, deed in lieu or similar proceeding to acquire the Lottery Gaming
Enterprise owned by Manager, and exercise any other rights and remedies against
Manager or its affiliates and that portion of the Lottery Gaming enterprise
owned by Manager. Lender shall promptly give the Kansas Lottery prior written
notice of its intent to take such action or exercise any of said rights and
remedies. If any such actions by Lender cause Manager to be in default under
this Contract, the Kansas Lottery and/or Executive Director may enforce all of
their rights against Manager, including termination of this Agreement.

 

 

d)

Upon a bankruptcy of Manager or default under any loan obligation to Lender in
which Lender obtains an order of the Court declaring an uncured default
specifying Lender is entitled to remove Manager from possession and in which
Lender notifies the Kansas Lottery of such event, or if the Kansas Lottery
elects to terminate this Agreement for any reason, it shall notify Lender, and
Lender may request, within (30) days of receiving such notice, that the Kansas
Lottery promptly enter into a new management contract on substantially the same
terms as this Agreement (New Management Contract) with a new Third Party
Manager. Kansas Lottery need not consider such a request, however, unless a
Lender has first; (i) cured all reasonably curable defaults to the extent
required hereunder, and (ii) reimbursed Kansas Lottery’s costs and expenses,
including reasonable attorneys’ fees and expenses and other costs associated
with terminating this Agreement, recovering the Lottery Gaming Facility, and
entering into a New Management Contract. It is understood that any Third Party
Manager must be in compliance with any and all statutory requirements, approvals
or consents, and any regulatory procedures, including those related to
suitability. Notwithstanding, the selection and appointment of a new Manager is
at the sole absolute discretion of the Kansas Lottery. The Kansas Lottery agrees
to cooperate with a Lender in good faith to find a new acceptable Third Party
Manager upon any such termination of this Agreement. In the event the casino
ceases operation for any period to time, without cause, following a notice of
default by either the Kansas Lottery or the Lender, the Kansas Lottery shall
take reasonable steps to reopen and operate the casino until such time as a
Third Party Manager can be selected by the Kansas Lottery. The Kansas Lottery
together with the assistance of Lender will take whatever reasonable steps are
necessary to assure there is no disruption in the operation of the Lottery
Gaming Facility in the event of default, removal of the Manager and/or
termination of the Agreement.

 

 

e)

The Kansas Lottery agrees to notify Lender of any material amendments made under
Section 59 of the Agreement. No such amendment shall be effective as and against
Lender without the prior written consent of Lender, and such consent shall not
be unreasonably withheld.

 

 

f)

Manager and Lender agree to notify the Lottery of any Lender’s contact
information and keep it current with the Lottery at all times. Manager’s and/or
Lender’s failure to keep a Lender’s contact information current will nullify the
Kansas Lottery’s duty of notice under (b), (d), (e) and(f) of this Section.

 

 

g)

The rights of Lender hereunder shall inure to the benefit of a Lender’s
affiliate, assignee, designee, nominee, subsidiary, or other designated by
Lender. To the extent of any of Lender’s rights under this Agreement apply after
this Agreement terminates, they shall survive such termination.

 

 

h)

The Kansas Lottery and Manager agree that all compensation and other sums due to
Manager from the Kansas Lottery under the Agreement shall be direct deposited by
the Kansas Lottery into a deposit account designated by Lender and approved by
the Kansas Lottery, and all such direct deposits shall continue until Lender
expressly directs otherwise in writing. Such deposit account shall comply with
the provisions of paragraph 48 herein, and to the extent there is any conflict
between the provisions of said paragraph 48 and this paragraph 78, the
provisions of paragraph 48 shall control.

 

 

i)

The Kansas Lottery agrees to provide any standard business consents, estoppels
or similar instruments reasonably requested by Manager or Lender in connection
with any such financing of the Lottery Gaming Enterprise or Lottery Facility
Games.

 

79.     Contribution to Civic, Charitable or Educational Organizations. Manager
shall make a minimum annual contribution of one-half percent (1/2%) of the
Lottery Gaming Facility gross revenues, after deducting expenses paid to the
KRGC and the Kansas Lottery to civic, charitable and/or educational
organizations.

 

80.     No Third-Party Beneficiaries. In no event shall any person or entity
that is not a party to this Agreement be an expressed, implied, or intended
third party beneficiary of this Contract, except Ford County, City of Dodge
City, the problem gaming and addictions grant fund as specifically provided in
Paragraph 27.

 

81.      No Oral or Written Representations. No oral or written representations
have been made other than, or in addition to, those stated in this Contract.
Neither Party is relying on any oral or written statements made by the other
Party or any other representative of the other Party in entering into this
Agreement.”

 

82.     Incorporation of Documents. Incorporated in this Agreement is the
Assumption and Adoption Agreement and the following Exhibits attached to and
made a part of this Agreement: (A) (Environmental Compliance and Indemnification
Agreement), (B) Endorsement from City Commission, (D) Key Employees, (F) DA-146a
(revised by the parties), and (H) List of Expenditures.

 

IN WITNESS WHEREOF, the Executive Director, on behalf of the Kansas Lottery, and
Manager have caused this Agreement to be executed in their respective names, all
as of the date first above written.

 

THE KANSAS LOTTERY

 

 

By:                                    

Stephen Durrell, Executive Director

 

MANAGER

 

BUTLER NATIONAL SERVICE CORPORATION

 

 

By:                                    

Clark D. Stewart, President and Chief Executive Officer

 

BHCMC, LLC

 

 

By:                                    

Clark D. Stewart, President and Chief Executive Officer